                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SAMUEL T. RUSSELL,                             §
      PLAINTIFF,                               §
                                               §
V.                                             § CASE NO. 3:19-CV-2246-M-BK
                                               §
STATE OF TEXAS,                                §
           DEFENDANT.                          §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation in this case. Objections were filed, and the Court has made a de novo review

of those portions of the proposed Findings, Conclusions and Recommendation to which

objection was made. The objections are overruled and the Court accepts the Findings,

Conclusions and Recommendation of the United States Magistrate Judge. Plaintiff’s case is

DISMISSED WITHOUT PREJUDICE.

       SO ORDERED this 9th day of April, 2020.
